 
Exhibit 10.01


SECOND AMENDMENT TO
EXECUTIVE SEVERANCE AGREEMENT


This Amendment (the “Amendment”) is made as of August 31, 2009 (the “Effective
Date”), between U.S. Concrete, Inc., a Delaware corporation (“U.S. Concrete”)
and Terry Green (“Executive”).


WHEREAS, U.S. Concrete and Executive entered into an Executive Severance
Agreement dated as of July 31, 2007, as amended (collectively, the “Agreement”),
and desire to further amend the Agreement as provided herein.


NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and other good, valuable and sufficient consideration, the
parties hereto agree as follows:


1.           Interim Dallas/Ft. Worth General Manager.


(a.)           U.S. Concrete and Executive mutually agree that Executive will
immediately take over as the interim General Manager of U.S. Concrete’s
Dallas/Ft. Worth operations (the “Interim Period”). The Interim Period shall
terminate upon the earlier of: (a) U.S. Concrete providing Executive with notice
of termination of the Interim Period; and (b) July 1, 2010, which may be
extended upon the mutual consent of both parties.


(b.)           During the Interim Period, Executive’s current Monthly Base
Salary and benefits will remain unchanged. Executive will receive an $800.00 per
month per diem to cover expenses while living in the Dallas/Ft. Worth Metroplex
on this temporary assignment.


(c.)           During the Interim Period, Executive’s (i) principal place of
employment will be Dallas, Texas, (ii) interim title will be “Vice President and
General Manager – Redi-Mix, LLC,” (iii) primary authority, duties and
responsibilities will be those commensurate with the Dallas/Ft. Worth General
Manager, including responsibility for U.S. Concrete’s Oklahoma operations and
(iv) secondary authority, duties and responsibilities will be to continue to
support U.S. Concrete’s Chief Executive Officer on a national basis with respect
to various equipment and capital expenditure matters, maintenance and TMT
development, Command/Alkon Systems and oversight of the Director of Supply Chain
in Houston, Texas.


(d.)           U.S. Concrete and Executive mutually agree that the changes to
Executive’s employment terms in this Section 1 shall not constitute “Good Cause”
for termination by Executive pursuant to Section 1.2.a. of the Agreement.


2.           Equipment Manager. Immediately upon termination of the Interim
Period, Executive shall assume a role with U.S. Concrete as the Equipment
Manager (the “Equipment Manager Period”). The Equipment Manager Period shall
terminate on the twelve (12) month anniversary of the termination of the Interim
Period; provided, however, upon the mutual written agreement of U.S. Concrete
and Executive, the Equipment Manager Period may be extended for periods up to
twelve (12) months.  During the Equipment Manager Period, Executive’s Monthly
Base Salary, position and principal place of employment will change as set forth
on Schedule 1 hereto, and his authority, duties and responsibilities will be to
support U.S. Concrete’s Chief Executive Officer on a national basis with respect
to managing equipment, capital expenditure matters, maintenance and TMT
development and environmental programs (collectively, the “Equipment Manager
Changes”).  U.S. Concrete and Executive mutually agree that the Equipment
Manager Changes shall not constitute “Good Cause” for termination by Executive
pursuant to Section 1.2.a. of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 

 
3.           Change in Control Payment.  Section 1.3(i) of the Agreement shall
be deleted in its entirety and replaced with the following:


 
“(i)          a lump-sum payment in cash (payable on the termination date) equal
to the sum of:

 
(a)           (I) if the termination date is prior to the expiration of the
initial twelve (12) month period of the Equipment Manager Period, then
Executive’s Monthly Base Salary in effect on last day of the Interim Period
multiplied by 12, or (II) if the Equipment Manager Period has been extended by
the mutual written consent of U.S. Concrete and Executive, and the termination
date is during such renewal term, then Executive’s Monthly Base Salary in effect
on the termination date multiplied by 12; and
 
(b)           (I) if the termination date is prior to the expiration of the
initial twelve (12) month period of the Equipment Manager Period, then the
amount of Executive’s full target bonus for such bonus year calculated on the
basis of Executive’s Monthly Base Salary and Executive’s grade level in effect
on last day of the Interim Period, or (II) if the Equipment Manager Period has
been extended by the mutual written consent of U.S. Concrete and Executive, and
the termination date is during such renewal term, then the amount of Executive’s
full target bonus for such bonus year calculated on the basis of Executive’s
Monthly Base Salary and Executive’s grade level in effect on the termination
date; and
 
 (c)           multiplying the sum of (a) and (b) by the Change in control
multiplier described on Exhibit “A”;”
 
4.           Exhibit A.  Upon termination of the Interim Period, Exhibit A to
the Agreement shall be deleted in its entirety and replaced with the Exhibit A
attached hereto as Schedule 1.


5.           Retirement. Executive hereby provides notice under Section 1.2.b of
the Agreement that he retires from U.S. Concrete upon the termination of the
Equipment Manager Period.


6.           Ratification.  The parties ratify the Agreement, as amended hereby,
and confirm that the Agreement, as amended hereby, remains in full force and
effect.


7.           Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed an original, and all of which, when taken together,
shall b deemed to be one instrument.


IN WITNESS WHEREOF, U.S. Concrete and Executive have caused this Amendment to be
executed by their duly authorized officers as of the Effective Date.


U.S. Concrete, Inc.




By: /s/ Michael W. Harlan                          
/s/ Terry Green                                 
Name: Michael W. Harlan                           
Terry Green
Title: President and CEO                             
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 


Exhibit “A” to Employment Agreement Between
The Company  And Terry Green




Position:
Equipment Manager (Grade level 16)
 
Location:
6085 S. Royal Drive
Homosassa, Florida 34448
 
Geographic Region of Responsibility:
During Executive’s employment with the Company, within 75 miles of any plant or
other operating facility in which the Company is then engaged in business.
Upon termination of Executive’s employment with the Company,  within 75 miles of
any plant or other operating facility in which the Company was engaged in
business on the date immediately prior to Executive’s termination.
 
Change in control multiplier:
2.5
 
Period of Post-Employment
Non-Competition Obligations:
One year from the date of termination if Executive’s employment is terminated
for Cause under Section 1.1.a.  If Executive’s employment is terminated under
Sections 1.1.b., 1.1.c., 1.2.a. or 1.3 and Executive receives any severance
benefits or Change in Control benefits, then the Period of Post-Employment
Non-Competition Obligations shall be the period of time equal to the number of
months of Monthly Base Salary upon which severance benefits or Change in Control
benefits were determined.  If Executive’s employment is terminated under Section
1.2.b., then the Period of Post-Employment Non-Competition Obligations shall be
one year from the date of termination.  If Executive’s employment is terminated
under any other section of this Agreement, there shall be no Period of
Post-Employment Non-Competition Obligations.
 
Monthly Base Salary:
$11,250 or such higher rate as may be determined by the Company from time to
time
 
Annual Paid Vacation:
Four weeks



Terry Green (“Executive”)
 
 
 
By: /s/ Terry
Green                                                                      
 
 
Date: August 31,
2009                                                                 
U.S. Concrete, Inc. (the “Company”)
 
 
 
By: /s/ Michael W. Harlan                                                       
                                                              
Printed Name: Michael W. Harlan                                          
                                                             
Title: President and Chief Executive Officer                           
Date: August 31,
2009                                                               
                                                          



 